STEPHENS, Chief Justice.
The issue to be decided by this appeal is whether a trial court may, on its own initiative, and within the ten days allowed by CR 52.02, amend its judgment’s effective date to rectify a clerical error. We hold that it may.
The facts of this case are not in dispute. On February 19, 1985, the Pike Circuit Court entered a judgment in favor of respondent, V & V Mining Supply, Inc. for the sum of $95,039.40. Eight days later, on February 27, 1985, the trial court entered a new judgment in an attempt to correct the clerical error of failing to properly notify the parties of the original judgment. The Pike Circuit Court Docket Sheet indicated that the February 19, 1985, judgment was not served on either party until February 26, 1985, when counsel for Henry Clay inquired into the matter. At that time, the Pike Circuit Court Clerk first entered a notation of service on the docket sheet. Movant, Henry Clay Mining Company, Inc., filed post-judgment motions pursuant to CR 59.05 and CR 52.02 on March 8, 1985. In August of 1985, the circuit court entered a third judgment which reversed its earlier findings and held for Henry Clay Mining Company, Inc.. On appeal, the Court of Appeals held that the February 19, 1985, judgment was final and the motions of Henry Clay Mining Co. on March 8, 1985, were not timely, thus invalidating the circuit court’s action of August 1985.
The procedures for amending judgments are set out in CR 52.02:
Rule 52.02 Amendment
Not later than 10 days after entry of judgment the court of its own initiative, or on the motion of a party made not later than 10 days after entry of judgment, may amend its findings or make additional findings and may amend the *567judgment accordingly. The motion may be made with a motion for a new trial pursuant to Rule 59.
Thus, a court has unlimited power to amend and alter its own judgments. Pattie A. Clay Infirmary v. First Presbyterian Church, Ky.App., 605 S.W.2d 52, 54 (1980).
Respondent contends, however, that such power must necessarily be bound by the restrictions of CR 6.02(b):
When by statute or by these Rules or by a notice given thereunder or by order of court an act is required or allowed to be done at or within a specified time, the court for cause shown may, at any time in its discretion, (a) with or without motion or notice order the period enlarged if request therefor is made before the expiration of the period originally prescribed or as extended by a previous order or (b) upon motion made after the expiration of the specified period permit the act to be done where the failure to act was the result of excusable neglect; but it may not extend the time for taking any action under Rules 50.02, 52.02, 59.02, 59.04, 59.05, 60.02, 72.02, 73.02 and 74 except to the extent and under the conditions stated in them.
Therefore, respondent argues that whether or not there was a good excuse, the Pike Circuit Court had no power to extend the appeal time except within the conditions of CR 52.02. Furthermore, respondent maintains that amendments within this rule were not meant to include mere changes in the effective date when no substantive alterations were made to the findings of fact and conclusions of law.
We disagree. The change in the judgment of February 19, 1985, although not one of substance, was certainly within the bounds of CR 52.02. The judgment of February 27, 1985, “was entered to rectify a clerical error. The parties were not notified of the original judgment and such notification was required to be entered to make the judgment final for the purposes of appeal. CR 58. Thus, the new judgment was a necessary alteration, and not a mere accommodation to extend the time for appeal.
In oral argument before this Court, it was agreed by counsel for movant that respondent has a right to appeal the final judgment of the circuit court to the Court of Appeals and further has the right to raise any and all issues except the one decided here. It is so ordered and we therefore hold that the judgment of the Pike Circuit Court, dated February 27, 1985, is valid and binding, and therefore movant’s post-judgment motions filed within 10 days thereafter were timely, and Pike Circuit Court had jurisdiction to enter the August 27, 1985 judgment which is the final and appealable judgment from which respondent may now appeal.
The decision of the Court of Appeals is reversed.
LAMBERT, STEPHENSON, VANCE, and WINTERSHEIMER, JJ., concur.
GANT, J., dissents.
LEIBSON, J., dissents in a separate opinion.